Citation Nr: 0926473	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 








INTRODUCTION

The veteran had active military service from August 1995 to 
July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Jurisdiction over the case was 
thereafter transferred to the RO in Waco, Texas in August 
2005.

In June 2008, the Board remanded the bilateral eye disorder 
claim for further development, and also remanded claims for 
entitlement to service connection for disorders of the right 
shoulder, bilateral knees, and cervical and lumbar spines, 
and for chest pain, and a sinus disorder.  In January 2009 
and March 2009 rating decisions, while the case was in remand 
status, service connection for all of the referenced 
disorders except the eye disorders was granted.  
Consequently, the only issue remaining before the Board 
concerns service connection for bilateral eye disability.  
See Grantham v. Brown, 114 F.3d 1156 (1997)


FINDING OF FACT

A chronic right or left eye disorder was not present in 
service, and the Veteran does not currently have a right 
and/or left eye disorder.


CONCLUSION OF LAW

Bilateral eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in an April 2005 correspondence, except 
for notice concerning the initial disability rating and 
effective date to be assigned in the event service connection 
is granted for her claimed disorder.  She was provided with 
notice as to the latter two elements in a March 2006 
communication.  The claim was thereafter readjudicated in a 
May 2007 supplemental statement of the case, thereby curing 
any deficiency in the timing of notice in this case.  
Additional notice was provided to her in August 2008, 
followed by further readjudication of the claim in a March 
2009 supplemental statement of the case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by her have been obtained, and 
the record does not suggest that any relevant records remain 
outstanding.  38 U.S.C.A. § 5103A.  In this regard, the 
Social Security Administration (SSA) in September 2005 
requested that VA provide certain medical records in 
connection with the Veteran's application with that agency 
for disability benefits.  Notably, however, the SSA indicated 
that the records sought pertained to certain orthopedic 
conditions; the SSA did not mention any eye disorder, 
suggesting that the Veteran's application for SSA benefits 
was not based on such a disorder.  Neither the Veteran nor 
her representative has requested that VA obtain any records 
from the SSA or suggested that records from the SSA are 
relevant to the instant appeal, and given the SSA's request, 
there is otherwise no indication that any records held by the 
SSA are relevant to the instant claim.  Under these 
circumstances, namely in the absence of any suggestion that 
SSA records are relevant, the Board finds that remand of the 
case to obtain any records for the Veteran from the SSA is 
not warranted.

In addition, the record shows that she was examined by VA in 
connection with her claim in May 2005 and September 2008.  
Both examinations considered her complaints and the evidence 
of record, and adequately addressed the medical issues 
concerned in this appeal. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

Factual background

The service treatment records show that the Veteran was seen 
in July 1997 for eye strain, at other times in 1997 for 
irritated eyes in connection with allergic rhinitis, and in 
January 1998 for probable eye strain.  In September 1998 and 
October 1998 she was treated for post-herpetic neuralgia, but 
no ocular disease was present; during the October 1998 visit 
she was noted to have eye pain, swelling and drainage thought 
possibly to represent cross-contamination from herpes 
simplex.  In April 1999 she reported experiencing 
intermittent eye pain, and in September 2002 was treated for 
left eye irritation; no foreign body was present, and she was 
prescribed allergy medication.  In October 2002 she was 
treated for eye swelling and pain.  On a January 2004 post-
deployment questionnaire, she reported dimming of vision, but 
denied any redness or tearing in her eyes.  In September 2004 
she complained of recent pain, swelling and irritation in her 
eyes after rolling in grass; she was diagnosed as having 
allergic rhinitis with conjunctivitis.  At her 2005 
examination for discharge, she reported a history of eye 
trouble, with the last treatment occurring in 2002; her 
uncorrected visual acuity was 20/20.  

The Veteran attended a VA examination in May 2005, shortly 
prior to her separation, at which time she reported a history 
of eye irritation and pain since 1999.  She indicated that 
her symptoms occurred once each week.  Physical examination 
was negative for any abnormalities, and the examiner 
concluded that the Veteran did not have a right or left eye 
disorder.

VA treatment records on file through April 2007 show that in 
March 2006, she reported occasional foreign body sensations 
in her eyes, which the clinician suggested might represent 
allergic conjunctivitis despite negative clinical findings.  
In April 2006, she reported that both eyes hurt after she 
swatted at something.  No abnormalities on physical 
examination were identified, other than dry looking eyes; she 
was assessed with dry eyes and with intermittent eye pain.  
In May 2006, she complained of irritation under her right eye 
while working at a glass plant; she explained that other 
exposed areas of her body were also irritated.  The medical 
records also document treatment for allergic conjunctivitis 
in association with foreign body sensations in the eyes.

The Veteran attended a VA examination in September 2008.  The 
Veteran reported feeling as if she was going blind.  She 
indicated that her right eye was not feeling normal.  She 
reported experiencing occasional eye pain, but denied 
diplopia.  She denied congestion, but reported experiencing 
headaches occasionally with her eye symptoms.  She also 
reported occasional blurry vision.  Physical examination 
showed that her uncorrected bilateral visual acuity was 
20/20.  The examiner concluded that the Veteran had a normal 
ocular examination except for minimal refractive error.  The 
examiner opined that the Veteran's symptoms were most 
consistent with acephalgic migraines with visual scotoma, 
light sensitivity, feelings of nausea and feelings of 
malaise.

At a VA examination for her claimed sinus disorder in 
September 2008, the Veteran reported experiencing symptoms 
including irritated itchy eyes.

Analysis

Although the Veteran was treated for eye strain in service, 
as well as for eye problems in connection with allergic 
rhinitis, no chronic right or left eye pathology was 
identified.  Her vision was undiminished at service 
discharge.

Following discharge, the Veteran has reported eye complaints 
on several occasions, but the only clinical findings have 
been dry eyes, and minimal refractive error.  Neither 
condition was attributed to an underlying eye pathology.  The 
Veteran was afforded VA examinations in May 2005 and 
September 2008 for the specific purpose of determining the 
presence and etiology of any right or left eye disorder.  
Both examiners concluded that the Veteran did not have an eye 
disorder.  The May 2005 examiner, shortly prior to the 
Veteran's discharge, noted that physical examination was 
entirely negative for evidence of disability, and the 
September 2008 examiner noted only the presence of refractive 
error.  The Board points out that refractive error of the eye 
is not considered a disease or injury for VA purposes.  See 
38 C.F.R. §§ 3.303(c) (2008).  The examiner concluded that 
the Veteran's reported eye symptoms were most compatible with 
a headache disorder.  Service connection for headaches was 
previously denied by VA and is not currently before the Board 
for consideration.

As to the Veteran's own assertions that she has right and 
left eye disorders, in the Board's opinion a condition such 
as an eye disability is not of the type susceptible to lay 
diagnosis.  See generally, Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board).  The Board points out that 
clinical testing of the veteran has not yielded evidence of 
an underlying right and/or left eye disorder.  The Veteran's 
own opinion as to the presence of an eye disorder in this 
case does not constitute competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Even if she is competent 
to diagnose herself with an eye disorder, the Board finds 
that the probative value of any such diagnosis is far 
outweighed by the opinions of the two VA physicians, both of 
whom thoroughly evaluated her complaints and found no 
evidence suggesting the presence of eye disability.  The 
September 2008 examiner specifically attributed her 
complaints to a non-ophthalmological origin.

The Board notes that, for Persian Gulf War veterans such as 
the Veteran, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms.  Pertinent law and regulations specify, however, 
that such chronic disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.317 (2008).  Given that the Veteran's 
eye complaints have been attributed to either refractive 
error or to a headache disorder (which has already been the 
subject of a final rating decision and which is not before 
the Board at this time), the Board finds that the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for 
application.

In short, there is no evidence of a chronic right or left eye 
disorder in service, and no competent evidence of such a 
disorder since service.  As the preponderance of the evidence 
therefore is against the claim, the claim for service 
connection for bilateral eye disability must be denied.


ORDER

Entitlement to service connection for bilateral eye 
disability is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


